Citation Nr: 1431950	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  05-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected hepatitis C (HCV) or medications prescribed to treat HCV.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to February 1977.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal from an October 2004 RO decision that denied, in part, the benefits sought on appeal.  The Board remanded the appeal for additional development in November 2010 and August 2012.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board requested that additional treatment records be associated with the Veteran's claims file and examinations be scheduled to determine the nature and etiology of the Veteran's hypertension.  Additional records were associated with the claims file and the requested examinations were held.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Hypertension was not present in service or until many years thereafter.

2.  There is no competent probative evidence that the Veteran's hypertension is related causally or etiologically to, or otherwise aggravated by, his service-connected hepatitis C (HCV) or the medications prescribed to treat HCV.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred or aggravated in service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1113, 1131, 1154(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2004.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Based on the communications sent to the Veteran and his representative over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case.  Based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all available VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal, and was scheduled for a hearing before a traveling member of the Board in June 2009, but withdrew his request and did not request to be rescheduled.  Additionally, the claims file was referred for a Veterans Health Administration (VHA) medical opinion as to the etiology of the Veteran's hypertension.  Further, neither the Veteran nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal.  They also have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.  

As will be discussed in greater detail below, the Board finds that the VHA medical opinion was sufficiently comprehensive in scope and adequate upon which to base a decision on the merits of the issue on appeal.  The VHA examiner reviewed the entire claims file and included a discussion of the Veteran's medical history and the risk factors for developing hypertension, and offered rational and plausible explanation for the conclusions reached.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Hypertension is recognized as chronic under 38 C.F.R. § 3.309(a).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2013).  When aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and hypertension manifests to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id., at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  


Factual Background & Analysis

The  Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, to include as secondary to service-connected HCV or medications prescribed to treat HCV.  The Veteran contends that service connection should be established for hypertension either by way of direct service incurrence or as secondary to his service-connected HCV.  The Veteran believes that his symptoms of chest pain, racing/pounding heart, and mild dizziness reported at the time of his service separation examination in 1977 were early manifestations of his later developed hypertension.  In the alternative, the Veteran argues that his hypertension was due to or aggravated by his HCV, including his treatment with interferon and other medications.  

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, the etiology of his hypertension may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion concerning the nature or etiology of the claimed disability.  See Jandreau, 492 F. 3d at 1372; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr, 21 Vet. App. at 303.  

The Veteran's STRs were negative for any treatment, abnormalities or diagnosis for cardiovascular problems or hypertension in service.  The Board acknowledges that the lack of contemporaneous STRs does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337 (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim), and Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  On a Report of Medical History (RMH) for service enlistment in April 1975, the Veteran reported a history of chest pain in the morning and when smoking.  No pertinent abnormalities were noted on physical examination at that time.  His blood pressure was 110/84 and a chest x-ray study was negative.  On an RMH for service separation in January 1977, the Veteran reported a history of mild dizziness when rising quickly from a sitting or squatting position which passes quickly, an occasional sharp chest pain that lasts several minutes and resolves, and a pounding or racing heart when overheated.  On examination at separation, the Veteran's heart was normal, his blood pressure was 110/64, and a chest x-ray study was normal.  

The Veteran's post-service VA treatment records showed no complaints, treatment, abnormalities or diagnosis for any cardiovascular problems or a diagnosis of hypertension until 2001.  For example, the Veteran's blood pressure on a VA outpatient note in June 1979 was 100/60.  On VA examination in October 1992, his blood pressure was 152/83 sitting, 150/84 recumbent, 147/83 standing, 160/88 sitting after exercise, and 154/84 two minutes after exercise.  The Veteran's cardiovascular system was within normal limits and a chest x-ray study showed his heart was normal.  His blood pressure on a VA outpatient note in May 1995 was 123/75.  The first diagnosis of hypertension was shown on a VA outpatient report in March 2001; at that time, his blood pressure was 151/75.  A VA report dated in December 2002 indicated that the Veteran had a normal echocardiogram in September 2001 and a normal holter monitor in October 2001.   

During the pendency of this appeal, the Board remanded the appeal twice for a VA examination to determine the nature and etiology of the Veteran's hypertension.  Although VA examiners in March 2008 and February 2011 concluded that the Veteran's hypertension was not related to service or his service-connected HCV, the Board found these opinions to be inadequate because they failed to provide any substantive analysis or explanation for the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, in June 2013, the Board referred the claims file for a VHA medical opinion.  

In a report, dated in September 2013, the VHA examiner opined that it was less likely than not that the Veteran's symptoms reported in service were early manifestations of hypertension that was first diagnosed in 2001.  This examiner next opined that it was less likely than not that the Veteran's hypertension was proximately due to, the result of, or aggravated by his service-connected HCV.  This examiner noted that the symptoms reported in service were all non-specific symptoms and were temporary in nature.  This examiner opined that the Veteran's systemic hypertension, diagnosed some 24 years after service was more likely the result of known risk factors, including his age when first diagnosed, his obesity, and his history of smoking.  This examiner pointed out that, while HCV can cause cirrhosis of the liver as the disease worsens which, in turn, may cause portal hypertension (increased pressure in liver blood vessels), HCV does not cause systemic hypertension.  

In an April 2014 addendum, the VHA examiner opined that the Veteran's hypertension was not aggravated by his service-connected HCV or by treatment with interferon and other medications.  This examiner stated that the medications used to treat HCV, including interferon, peginteron and ribavirin are not known to directly cause or aggravate high blood pressure.  This examiner also stated that obesity and smoking are not only risk factors for developing hypertension but also can make the disease progress faster than its natural progression.  

In this case, the Board finds the VHA opinion most persuasive as it was based on a detailed analysis of all of the evidence of record.  The examiner included a detailed discussion of all relevant facts and offered a rational and plausible explanation for concluding that the Veteran's hypertension was not related to service and was not proximately due to, the result of, or aggravated by his service-connected HCV or the medications required to treat HCV.  See Stefl, 21 Vet. App. at 124.  Moreover, the Veteran has presented no competent medical evidence to dispute that opinion.  Thus, the Board concludes that the most probative evidence of record consists of the unfavorable VHA opinion.  See also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (finding no requirement that all evidence submitted by Veteran or obtained on Veteran's behalf be discussed in detail in Board decision; Board may focus analysis on what evidence needed to substantiate claims and what record evidence shows, or fails to show, with respect to claims).  

In summary, as there is no competent or probative evidence of record suggesting a connection between the Veteran's hypertension and a service-connected disability, including medications taken for a service-connected disability, and no evidence of hypertension within one year of discharge from service, the Board finds that service connection for hypertension, to include as secondary to service-connected hepatitis C (HCV) or medications prescribed to treat HCV, is not warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


